EDWARDS, Judge.
Defendants filed a motion to dismiss plaintiff’s appeal, contending that the appeal is untimely.
The record reveals the following chronology-
1. Trial by jury resulting in a verdict in favor of defendants. March 15,1978
2. Judgment signed dismissing plaintiff’s suit in accordance with the jury verdict. March 27,1978
3. Notice of judgment sent to counsel. March 27,1978
4. Last day to apply for a new trial. (No timely application filed.) April 5,1978
5. Last day to perfect a devolutive appeal. June 5, 1978'
6. Order of Appeal filed. June 29,1978.
Accordingly, the order of appeal filed on June 29, 1978 was untimely. LSA-C.C.P. arts. 1974 and 2087. This Court therefore lacks jurisdiction to hear this appeal. LSA-C.C.P. art. 2088.
For the above reasons, the appeal is dismissed at appellant’s cost.
APPEAL DISMISSED.